     Case 3:20-cv-00911-BAS-LL Document 22 Filed 05/24/21 PageID.876 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MANUEL A. H.,                                      Case No. 20-cv-00911-BAS-LL
12                                   Plaintiff,
                                                        ORDER:
13         v.
                                                        (1) APPROVING AND ADOPTING
14   ANDREW SAUL,
                                                        REPORT AND
15                                 Defendant.           RECOMMENDATION IN ITS
                                                        ENTIRETY (ECF No. 21);
16
17                                                      (2) GRANTING PLAINTIFF’S
                                                        MOTION FOR SUMMARY
18
                                                        JUDGMENT (ECF No. 18);
19
                                                        (3) DENYING DEFENDANT’S
20
                                                        CROSS MOTION FOR SUMMARY
21                                                      JUDGMENT (ECF No. 19); AND
22
                                                        (4) REMANDING ACTION FOR
23                                                      FURTHER PROCEEDINGS.
24
25
26
27         Plaintiff Manuel A. H. commenced this action under the Social Security Act, 42
28   U.S.C. § 405(g), challenging the Social Security Administration’s denial of Plaintiff’s

                                                  -1-
                                                                                      20cv911
     Case 3:20-cv-00911-BAS-LL Document 22 Filed 05/24/21 PageID.877 Page 2 of 3



1    application for Supplemental Security Income (“SSI”) benefits. The Court referred this
2    matter to United States Magistrate Judge Linda Lopez, who issued a Report and
3    Recommendation (“R&R”) on April 15, 2021, recommending that this Court: (1) grant
4    Plaintiff’s Motion for Summary Judgment; (2) deny Defendant’s Cross-Motion for Sumary
5    Judgment; and (3) reverse the decision of the Commissioner and remand the matter for
6    further administrative proceedings. (R&R 27:26–28:2.) The time for filing objections to
7    the R&R expired on April 29, 2021. (Id. 28:7–8.) Both parties are represented by counsel,
8    but to date, neither party has filed any objections.
9
10   I.    ANALYSIS
11         The Court reviews de novo those portions of the R&R to which objections are made,
12   28 U.S.C. § 636(b)(1), but where no objections are filed, the district court has no obligation
13   to review the magistrate judge’s report, see United States v. Reyna-Tapia, 328 F.3d 1114,
14   1121 (9th Cir. 2003) (en banc) (“Neither the Constitution nor the statute requires a district
15   judge to review, de novo, findings and recommendations that the parties themselves accept
16   as correct.”); see also Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005) (“Of
17   course, de novo review of a R & R is only required when an objection is made to the
18   R & R.”).
19         In the social-security context, the district court’s jurisdiction is limited to
20   determining whether the Social Security Administration’s denial of benefits is supported
21   by substantial evidence in the administrative record. See 42 U.S.C. § 405(g). A district
22   court may overturn a decision to deny benefits only if it is not supported by substantial
23   evidence or if the decision is based on legal error. See Andrews v. Shalala, 53 F.3d 1035,
24   1039 (9th Cir. 1995); Magallenes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The Ninth
25   Circuit defines substantial evidence as “more than a mere scintilla but less than a
26   preponderance; it is such relevant evidence as a reasonable mind might accept as adequate
27   to support a conclusion.” Andrews, 53 F.3d at 1039. Determinations of credibility,
28   resolution of conflicts in medical testimony, and all other ambiguities are to be resolved by

                                                  -2-
                                                                                            20cv911
     Case 3:20-cv-00911-BAS-LL Document 22 Filed 05/24/21 PageID.878 Page 3 of 3



1    the administrative law judge (“ALJ”). See id.; Magallenes, 881 F.2d at 750. The decision
2    of the ALJ will be upheld if the evidence is “susceptible to more than one rational
3    interpretation.” Andrews, 53 F.3d at 1040.
4          In this case, no objections have been filed by the deadline for filing objections, which
5    fell on April 29, 2021. Neither party has requested additional time to do so. Consequently,
6    the Court may adopt the R&R on that basis alone. See Reyna-Tapia, 328 F.3d at 1121.
7    Nonetheless, having conducted a de novo review of the R&R, the Court concludes that
8    Judge Lopez’s reasoning is sound and correct in recommending that this Court grant
9    Plaintiff’s motion for summary judgment, deny Defendant’s cross-motion for summary
10   judgment, and judgment be entered reversing the decision of the Commissioner and
11   remanding this matter for further administrative proceedings.         Therefore, the Court
12   approves and ADOPTS IN ITS ENTIRETY the R&R. See 28 U.S.C. § 636(b)(1).
13
14   II.   CONCLUSION
15         In light of the foregoing, the Court ADOPTS IN ITS ENTIRETY the R&R (ECF
16   No. 21), GRANTS Plaintiff’s Motion for Summary Judgment (ECF No. 18), and DENIES
17   Defendant’s Cross Motion for Summary Judgment (ECF No. 19). The Court REMANDS
18   this action for further proceedings consistent with this Order. See 42 U.S.C. § 405(g).
19         IT IS SO ORDERED.
20
21   DATED: May 21, 2021
22
23
24
25
26
27
28

                                                  -3-
                                                                                            20cv911
